Citation Nr: 0210417	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  96-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for the service-connected 
psychophysiological cardiovascular reaction, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1945 to March 
1947, from April 1947 to January 1950, from October 1950 to 
November 1953, and from February 1954 to September 1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 RO decision which denied an 
increased rating for the veteran's service-connected 
psychophysiological cardiovascular reaction.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in July 1996.  Although prior correspondence from the 
veteran also indicated a desire for a Board hearing, in June 
1999 the veteran submitted additional correspondence that 
indicated that he no longer desired a Board hearing.

In May 2000, the Board remanded the case to the RO for 
additional development.  

It is also noted that in a May 2000 decision the Board denied 
the veteran's claim of service connection for a bilateral leg 
disorder manifested by hip locking and weakness of the legs, 
claimed as secondary to the service-connected 
psychophysiological cardiovascular reaction, on the basis 
that the claim was not well grounded.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law, eliminating the well groundedness requirement for 
claims of service connection, and providing for the re-
adjudication of claims denied on the basis of well 
groundedness between July 1999 and November 2000.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  In view of this law, the veteran is hereby notified 
that he may apply for readjudication of his service 
connection claim, if he should so desire.  



FINDING OF FACT

The veteran's service-connected psychophysiological 
cardiovascular reaction is manifested primarily by chronic 
anxiety, depressed mood, lack of concentration, 
suspiciousness, isolation, and somatic complaints; such 
condition is productive of severe social and industrial 
impairment, with deficiencies in most areas such as work, 
family relations, thinking, and mood.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected psychophysiological cardiovascular 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9421 (effective as of November 7, 1996), 
4.132 including Diagnostic Code 9421 (effective prior to 
November 7, 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran served on active duty from October 1945 to March 
1947, from April 1947 to January 1950, from October 1950 to 
November 1953, and from February 1954 to September 1961.

A review of service medical records shows an abnormal 
electrocardiogram in June 1946.  The veteran was hospitalized 
for further testing and observation.  No disease or 
observation was noted for ill-defined condition manifested by 
intermittent precardial pain.  Records in September 1946 show 
a diagnosis of psychogenic cardiovascular reaction, chronic, 
moderate, manifested by pain in the precardial region 
unrelated to exercise.  Stress and predisposition were shown 
as mild, while incapacity was shown as severe.  A report of 
special examination in October 1946 notes that there were no 
overt anxiety presently displayed and no psychotic trends.  
Many electrocardiograms had been done, and abnormal changes 
had been reported.  It was the opinion of the examiner that 
the veteran's condition was probably all or nearly all 
psychiatric, however, due to the bizarre tension type 
associated symptoms.  Records show that the veteran was again 
hospitalized for complaints involving a pounding and fast-
beating heart in June 1947.  A report of electrocardiograph 
revealed no evidence of heart disease.  At the time of a 
separation examination in November 1953, the examiner noted 
nervousness from the veteran's early childhood.

Further review of service medical records shows that the 
veteran complained of heart problems in June 1955.  The 
diagnosis was that of neurasthenia.  In November 1959, he 
reported dull chest pain.  Records show that his heart was 
normal, except for slight tachycardia.

A report of VA examination in December 1976 shows a diagnosis 
of anxiety neurosis with depression, chronic.

A report of cardiology consultation in June 1977 shows no 
evidence if arteriosclerotic heart disease.  The examiner 
noted a congenital syndrome associated with a short p-r 
interval and incomplete RBBB pattern.  The diagnosis was that 
of cardiac neurosis.
   
A decision of the Board in June 1978 granted service 
connection for psychophysiological cardiovascular reaction.  
In a September 1978 determination, the RO implemented the 
Board's decision and assigned a 50 percent rating for the 
service-connected disability.  

A report of VA examination in August 1978 shows a diagnosis 
of psychophysiological reaction of the cardiovascular system, 
which was longstanding and which was currently aggravated by 
the fact that the veteran may have developed some organic 
heart disease in the last year or two.  The examiner added 
that the service-connected disability certainly impaired the 
veteran's social and vocational opportunities.

A report of VA examination in July 1980 shows diagnoses of 
schizoid personality, anxiety neurosis with depression, and 
habitual excessive drinking.  

Records show that the veteran was hospitalized at the VA from 
January to February 1996.  The discharge diagnoses were 
supraventricular tachycardia and anxiety disorder.

In a March 1996 rating decision, the RO denied a rating in 
excess of 50 percent for the service-connected 
psychophysiological cardiovascular reaction.

Records show that the veteran was hospitalized at the VA for 
observation in April 1996 with palpitations and 
supraventricular tachycardia, near blackouts lasting a few 
minutes and spontaneously resolving.  His medications were 
changed and adjusted.  

The veteran was again hospitalized at the VA in May 1996 for 
recurrent paroxysmal atrial fibrillation.  Myocardial 
infarction was ruled out by cardiac enzymes.  It was the 
opinion of the examiners that the veteran's palpitations were 
related to the premature atrial contractions and that this 
was a benign condition at this time.

Testimony of the veteran at a hearing before an RO hearing 
officer in July 1996 was to the effect that he had made 
approximately 30 trips to the hospital this year due to a 
rapid heartbeat; that it woke him up at night; that he took 
medication; and that it occurred on most days.  The veteran 
also testified that he did not like being around people, that 
he lived alone and tried to avoid people, and that he ate 
alone.  He added that radio and television often would get 
him upset.

The veteran underwent a VA examination in August 1996.  His 
chief complaints were that he did not like crowds and could 
not stand noise.  He explained that noises scare him at 
first, but then make him angry.  He reported sudden 
unexpected increases in his heart rate.  The increased heart 
rate would go on for minutes, then return to normal, and then 
go back up again.  When asked, the veteran felt that 
psychological pressures were significant factors in his 
episodes of increased heart rate.  He reported forgetting 
things, and complained that his memory was bad.  He felt 
anxious most of the time, and worried a great deal about his 
health.  He felt depressed and reported hopeless feelings, 
feeling weak with no energy, and having reduced interest in 
activities.  The veteran reported having insomnia sometimes 
and nightmares rarely; he was irritable, but denied homicidal 
ideation or assaultive behavior towards others.  He was alone 
most of the time, and preferred it that way.

Upon examination, the veteran was alert, oriented, and 
cooperative; mood was anxious and dysphoric.  He appeared 
overtly to be tense and displayed no smiling or laughing.  
Eye contact was fair; speech was not spontaneous.  Affect was 
appropriate, but constricted.  Psychomotor activity was 
within normal limits.  He did not appear to be psychotic.  
Insight was fair.  Immediate and recent memories were mildly 
impaired; remote memory was intact.  The diagnosis was that 
of psychophysiological cardiovascular disorder.

VA progress notes in September 1996 show that the veteran 
complained of rapid heartbeat.  The diagnostic impression was 
that of perceive tachycardia, but ECG and monitor show no 
such event.
 
The veteran was hospitalized at the VA in December 1996.  The 
discharge diagnosis was wide QRS complex tachycardia.
 
VA progress notes show that the veteran was treated on 
several occasions in 1997, 1998, and 1999 for rapid 
heartbeat.

A report by the veteran's treating VA physician in August 
1999 indicates that the veteran had a several year history of 
tachy palpitations and near syncopal spells, and also several 
episodes of frank syncope.

The veteran was hospitalized at the VA and underwent a full 
electrophysiology study in August 1999, followed by 
radiofrequency ablation of the tricuspid valve/IVC isthmus 
for typical atrial flutter.  He later was taken back to the 
EP Lab and a successful fast pathway ablation was performed 
with AV node modification.

VA outpatient records dated in March 2000 indicate that the 
veteran's dizziness/vertiginous symptoms were compounded by 
his longstanding anxiety neurosis.  

The veteran underwent a VA examination November 2000.  He 
reported having tachycardia several times since his last 
hospitalization.  He reporting lying down whenever it 
happened, and it eventually would go away (he said that they 
would last up to two hours).  It was noted that the veteran 
did not have any primarily psychiatric hospitalizations, but 
did have regular outpatient treatment since 1994.  He did not 
see a psychiatrist, but rather his primary care physician.  
He reported times when his heart symptoms cleared up for 
several months, but then came back.  The veteran indicated 
that he was always nervous, and had no remission of his 
anxiety symptoms.  Anti-anxiety medications were somewhat 
helpful.  It was noted that the veteran had been unemployed 
since the 1970s.  He reported that people would get on his 
nerves.  He would get angry and feel like hitting them, so he 
quit his job.  The veteran reported feeling depressed most of 
the time.  He did not have any hobbies.  He had difficulty 
concentrating on television.  He reported difficulties with 
sleep, excessive irritability, and homicidal thoughts at 
times.  The veteran reported avoiding people and walking away 
from confrontations.  He denied hallucinations and delusions.  
He was generally suspicious and distrustful of others.  He 
reported that he did not have any friends and preferred to be 
alone.  He did not have any contact with any family member 
other than a brother who occasionally visited him.  

Upon examination, the veteran's mood was anxious and 
depressed; his affect was blunted.  He did not show any 
impairment of thought processes or communication.  No 
inappropriate behaviors were noted.  Dress, grooming, and 
hygiene were adequate, and he had no difficulty maintaining 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place, and time.  His short-term 
memory was moderately impaired; his long-term memory was 
intact.  He did not report any obsessive or ritualistic 
behavior.  Rate and flow of speech were normal; no 
irrelevant, illogical, or obscure speech patterns were noted.  
The veteran did not report any panic attacks.  

The examiner's conclusions were stated in terms of both old 
and new rating criteria.  Under the old rating criteria, the 
diagnosis on Axis I was that of psychological factors 
affecting tachycardia, with a GAF (Global Assessment of 
Functioning) score of 50, indicative of serious impairment in 
social and occupational functioning.  The examiner added that 
in terms of the old rating formula, the veteran's service-
connected disability "considerably" impaired his social and 
occupational functioning.  Under the new rating criteria, the 
diagnosis on Axis I was that of somatization disorder, with a 
GAF score of 50.  The examiner added that in terms of the new 
rating formula the veteran's service-connected disability 
resulted in occupational and social impairment with reduced 
reliability and productivity.

VA outpatient records dated in May 2001 show an assessment of 
benign positional vertigo.  The veteran complained of mainly 
feeling dizzy with standing or bending over, and that his 
episodes had become more frequent.  The examiner noted that 
the veteran's chronic vestibular dysfunction had been 
significantly made worse by his chronic anxiety.

VA outpatient records dated in October 2001 show diagnoses of 
atypical chest pain (at rest and at exertion); stable 
hypertension; stable lipids; palpitations; and atrial 
fibrillation controlled on medication.

B.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision, Statement of the Case, Supplemental 
Statements of the Case, and in an October 2001 letter sent to 
the veteran, the RO has notified him of the evidence needed 
to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained examinations, to 
include those conducted in 1996 and 2000, regarding the issue 
at hand.  Additionally, the RO has provided the veteran with 
the opportunity for a hearing, which was conducted in July 
1996.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The present level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran was granted service connection for 
psychophysiological cardiovascular reaction, effective from 
January 1976, with an initial evaluation of 50 percent that 
has been continued to the present time.  The disability at 
issue was originally evaluated under the provisions of 
Diagnostic Code 9501, psychological factors affecting 
cardiovascular condition.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9501 (1996).

Under Diagnostic Code 9501, when two diagnoses were presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation was 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.  
However, Diagnostic Code 9501 was removed from VA's Schedule 
for Rating Disabilities in October 1996.

Currently, 38 C.F.R. § 4.126(d) requires the RO in situations 
such as the instant case to evaluate the disability using a 
diagnostic code which represents the more disabling aspect of 
the condition.  The veteran was advised of these changes in 
the April 1997 Supplemental Statement of the Case.

The Board notes that, during the pendency of the veteran's 
appeal, the regulations pertaining to evaluation of mental 
disorders were revised, effective November 7, 1996.  61 Fed. 
Reg. 52695 (Oct. 8, 1996).  Accordingly, the Board will 
evaluate the service-connected psychophysiological 
cardiovascular reaction under both the current and former 
versions of the regulations, and apply the most favorable 
result to the veteran.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Under the old regulations, a 50 percent rating requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9421 (effective prior to Nov. 7, 1996).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9421 
(effective November 7, 1996), the service-connected 
psychophysiological cardiovascular reaction is diagnosed as 
somatization disorder and rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name..............100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective 
relationships.........................................70 
percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................
.................................................50 percent

In this case, recent reports of the veteran's VA psychiatric 
evaluations and the hearing testimony show that his service-
connected psychophysiological cardiovascular reaction is 
manifested primarily by chronic anxiety, depressed mood, lack 
of concentration, suspiciousness, isolation, and somatic 
complaints.  While the Board notes that the 1996 VA 
examination did not include a GAF score, the overall medical 
evidence reflects moderately severe symptomatology due to 
psychological factors affecting tachycardia.  

Furthermore, the evidence shows that the veteran has been 
maintaining somewhat of an isolated lifestyle.  He prefers to 
be alone, has no friends, and maintains no contact with 
family members except for an occasional visit from a brother.  
He has been unemployed since the 1970s.  He reported no 
remission of his anxiety symptoms, despite taking anti-
anxiety medication.  Impaired short-term memory had also been 
found on VA examinations.  On the most recent examination in 
November 2000, he was assigned a GAF of 50, generally 
indicative of serious impairment.  There is also recent 
evidence showing that his chronic anxiety is aggravating his 
vestibular dysfunction.  The veteran continues to complain of 
chest pain and rapid heartbeat attributed to his service-
connected psychophysiological cardiovascular reaction.  

The reported GAF score on the VA examination is generally 
meant to reflect at least serious symptoms.  It is noted, 
however, an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126 (2001); 
38 C.F.R. § 4.130 (1996); VAOPGCPREC 10-95.  The disability 
rating depends on evaluation of all the evidence.

In carefully considering all of the evidence of record, it is 
the Board's judgment that the veteran's service-connected 
psychophysiological cardiovascular reaction more nearly 
approximates the criteria for a 70 percent rating under both 
the old and new rating criteria.  38 C.F.R. § 4.7.  In 
reaching this determination, the Board has considered not 
only the VA examinations in 1996 and 2000, and the 
assessments of the examiners thereon, but also the inpatient 
and outpatient VA medical records showing treatment for 
cardiovascular symptoms brought on or aggravated by the 
veteran's psychiatric condition.  

However, the evidence of record does not demonstrate gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or other manifestations associated with the psychological 
factors affecting tachycardia to support the assignment of a 
rating in excess of 70 percent under Diagnostic Code 9421 of 
the new rating criteria.  It is also noted that the VA 
examiner in November 2000, in assessing the veteran's 
impairment according to the new rating criteria, indicated 
that the veteran had occupational and social impairment with 
reduced reliability and productivity, i.e., he met the 
criteria for no more than a 50 percent rating.  

Moreover, the veteran does not meet the criteria for a rating 
in excess of 70 percent under the old rating criteria.  The 
evidence of record does not show that the veteran has totally 
incapacitating psychoneurotic symptoms or that he has been 
demonstrably unable to obtain or retain employment.  Of the 
latter, he has not been employed since the 1970s and there is 
no evidence that he has even attempted to obtain employment 
since that time.  Also, in the opinion of the VA examiner in 
November 2000, the veteran was "considerably" impaired, 
according to the old rating criteria, i.e., he met the 
criteria for a 50 percent rating and not that for a 70 
percent rating (denoting "severe" impairment).  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of a 70 percent evaluation as described hereinabove.  In 
reaching this decision, the Board has resolved any doubt in 
favor of the veteran.



ORDER

A 70 percent rating is granted for the service-connected 
psychophysiological cardiovascular reaction, subject to the 
regulations applicable to the payment of monetary awards.



		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

